July 13, 1916. The opinion of the Court was delivered by
The motion below was by the defendants, and was to require the plaintiff to amend his complaint so as to separately and distinctly state what he wanted the Court to exact of the defendants. The motion was refused, and the defendants have appealed.
We think the Circuit Court was right, and there is no merit in the appeal. The complaint and motion paper will be reported.
1. The contention of the appellant is that the plaintiff sues: (1) To set aside a deed for fraud; (2) to recover the possession of land; and (3) for the partition of land; and that three such causes of action are jumbled in one complaint, with no separate statement of them. The complaint is short; the first and second paragraphs are prefatory; they show how the plaintiff comes to sue. The third paragraph is historical and proper and free from obscurity. The fourth and fifth paragraphs allege a deed from one of the defendants to the other of land to which the plaintiff had before alleged a right; that the deed was without consideration, and made with the intent to defraud the plaintiff of his right. That makes a case, and the plaintiff need not have written the sixth paragraph, for it merely states the legal conclusion:
"Therefore (supplied) the plaintiff is the owner of the said tract of land and entitled to the immediate possession thereof." etc.
The complaint is a plain and succinct statement of an action for a fraudulent conveyance, and none other. *Page 34 
It is true that if the fraud is proven the plaintiff ought to have the deed set aside, and have the land, as he prays in paragraph 6, not the possession of it, but the subjection of it to a debt; and it is true that if the Court finds the fraud, and that the plaintiff is entitled to the one-half undivided title, the plaintiff is entitled to have his half set off to him, as he asks in the prayer, if the prayer be considered at all.
The appellant relies on Glover v. Remley, 52 S.C. 492,30 S.E. 405, and Westlake v. Farrow, 34 S.C. 270,13 S.E. 469; but the facts alleged in these cases are nothing like those alleged here.
The order below is affirmed.